 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2752
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11

12   UNITED STATES OF AMERICA,                          CASE NO. 2:05-CR-00477-WBS
13                                Plaintiff,            STIPULATION REGARDING CONTINUANCE OF
                                                        ADMIT DENY HEARING; [PROPOSED] ORDER
14                          v.
                                                        DATE: July 8, 2019
15   STEPHON L. WILLIAMS,                               TIME: 9 a.m.
                                                        COURT: Hon. William B. Shubb
16                               Defendant.
17

18                                              STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

20 through defendant’s counsel of record, hereby stipulate as follows:
21          1.      By previous order, the Admit Deny Hearing in this matter was set for July 8, 2019.

22          2.      By this stipulation, the parties now move to continue the Admit Deny Hearing until

23 July 15, 2019.

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

                                                        1
30
 1          3.     The parties request a continuance to allow defense counsel additional time to continue his

 2 investigation and witness interviews, and to allow the parties to continue to negotiate a resolution.

 3          IT IS SO STIPULATED.

 4

 5
     Dated: July 3, 2019                                     MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ ADRIAN T. KINSELLA
 8                                                           ADRIAN T. KINSELLA
                                                             Assistant United States Attorney
 9
10
     Dated: July 3, 2019                                     /s/ WILLIAM BONHAM
11                                                           WILLIAM BONHAM
12                                                           Counsel for Defendant
                                                             STEPHON L. WILLIAMS
13

14
                                                     ORDER
15
            IT IS HEREBY ORDERED that the Admit Deny Hearing previously set for July 8, 2019, at 9
16
     a.m. is CONTINUED to July 15, 2019, at 9:00 a.m.
17
            Dated: July 3, 2019
18

19

20
21

22

23

24

25

26
27

28

                                                         2
30
